1    ROBERT W. FERGUSON
     Attorney General
2
     RENE D. TOMISSER, WSBA #17509
3    Senior Counsel
     JEFFREY T. SPRUNG, WSBA #23607
4    ZACHARY P. JONES, WSBA #44557
     JOSHUA WEISSMAN, WSBA #42648
5    PAUL M. CRISALLI, WSBA #40681
     NATHAN K. BAYS, WSBA #43025
6    BRYAN M.S. OVENS, WSBA #32901
     Assistant Attorneys General
7    8127 W. Klamath Court, Suite A
     Kennewick, WA 99336
8    (509) 734-7285

9                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
10                              AT RICHLAND

11   STATE OF WASHINGTON, et al.,                NO. 4:19-cv-05210-RMP

12                    Plaintiffs,                DECLARATION OF SARAH POLK
                                                 IN SUPPORT OF PLAINTIFF
13      v.                                       STATES’ MOTION FOR § 705
                                                 STAY PENDING JUDICIAL
14   UNITED STATES DEPARTMENT                    REVIEW OR FOR PRELIMINARY
     OF HOMELAND SECURITY, a                     INJUNCTION
15   federal agency, et al.
                                                 NOTED FOR: October 3, 2019
16                    Defendants.                With Oral Argument at 10:00 a.m.

17
             I, Sarah Polk, M.D., Sc.M., declare as follows:
18
             1.    I am over the age of 18, competent to testify as to the matters herein
19
     and make this declaration based on my personal knowledge.
20
             2.    I submit this Declaration in support of the State of Maryland’s
21
     litigation against the United States Department of Homeland Security regarding
22


     DECLARATION OF SARAH                        1             ATTORNEY GENERAL OF WASHINGTON
                                                                   8127 W. Klamath Court, Suite A
     POLK                                                              Kennewick, WA 99336
                                                                          (509) 734-7285
     NO. 4:19-CV-05210-RMP
1    the recently issued rule entitled Inadmissibility on Public Charge Grounds (Final

2    Rule). The information in the statements set forth below is based on my personal

3    knowledge.

4          3.     I am a primary care pediatrician and Medical Director of the

5    Children’s Medical Practice at the Johns Hopkins Bayview Medical Center

6    (JHBMC).1 I am an Assistant Professor of Pediatrics at the Johns Hopkins’ School

7    of Medicine. I received my undergraduate degree at Amherst College, my medical

8    degree at Johns Hopkins and training in Epidemiology and Clinical Investigations

9    at the Johns Hopkins Bloomberg School of Public Health.

10         4.     I co-founded and co-direct the Center for Salud/Health and

11   Opportunity for Latinos (Centro SOL). The mission of Centro SOL is to promote

12   equity in health and opportunity for Latinos by advancing clinical care, research,

13   education, and advocacy at Johns Hopkins and beyond in active partnership with

14   our Latino neighbors.

15         5.     The Children’s Medical Practice (CMP) and Centro SOL provide

16   complementary services; services designed in consultation with community

17   members. The CMP is a primary care pediatric practice while Centro SOL offers

18   community programming that promotes the health and wellbeing of the Latino

19   community beyond the healthcare setting. Centro SOL’s activities also include

20   efforts to improve healthcare delivery for limited English proficient Latino patients

21
           1
             The opinions expressed herein are my own and do not necessarily reflect
22   the views of The Johns Hopkins University.


     DECLARATION OF SARAH                        2              ATTORNEY GENERAL OF WASHINGTON
                                                                    8127 W. Klamath Court, Suite A
     POLK                                                               Kennewick, WA 99336
                                                                           (509) 734-7285
     NO. 4:19-CV-05210-RMP
1    and to increase the diversity of the healthcare workforce through educational

2    outreach.

3          6.     The CMP is an urban, academic general pediatric practice. The

4    majority clinic population is Latino children in immigrant families. In 2015, the

5    CMP served 11,979 Latino children, a 10% increase over 2014. Most Latino

6    parents have limited English proficiency. The clinic has prioritized availability of

7    language concordant services and has Spanish-speaking staff and clinicians, many

8    of whom are also bicultural. Baltimore is a new-destination Latino immigrant city.

9    The city’s Latino population has nearly tripled since 2000. While Latinos comprise

10   4.4% of the total city population, the Latino population is concentrated around

11   JHBMC; surrounding census tracts are 20-40% Latino.

12         7.     I understand that the U.S. Department of Homeland Security (DHS)

13   has issued a new regulation on the public charge ground of inadmissibility under

14   the Immigration and Nationality Act, which I have reviewed. As I understand it,

15   the Public Charge Rule would allow the federal government to expand its

16   consideration of a person’s past use of public benefits and future need for public

17   assistance in determining whether someone should be eligible for lawful permanent

18   residency, a new visa, or for an extension of stay or change of stay from an existing

19   visa. I understand that DHS would consider use of one of several specific benefits

20   for a duration of 12 months within a 36 month period to be a heavily weighted

21   negative factor in a public charge determination.

22


     DECLARATION OF SARAH                        3              ATTORNEY GENERAL OF WASHINGTON
                                                                    8127 W. Klamath Court, Suite A
     POLK                                                               Kennewick, WA 99336
                                                                           (509) 734-7285
     NO. 4:19-CV-05210-RMP
1          8.     As a result of that change, I believe the Final Rule will reduce the use

2    of Medicaid, nutritional assistance, and other critical services among the families

3    that our clinic serves, including among groups of immigrants that are not actually

4    covered by the Final Rule.

5    Description of Centro SOL

6          9.     The mission of Centro SOL is to promote equity in health and

7    opportunity for Latinos by advancing clinical care, research, education and

8    advocacy at Johns Hopkins and beyond in active partnership with our Latino

9    neighbors. Under the umbrella of Centro SOL, faculty, students, trainees and staff

10   work in five core areas, Community Engagement, Research, Clinical Care,

11   Pipeline Development and Equity.

12         10.    The Centro SOL program serves all clients without respect to

13   immigration status. Our vision is that all Latinos receive culturally competent

14   healthcare that acknowledges the diversity of the community and respects the

15   dignity of each individual.

16         11.    Centro SOL receives grant support. The Children’s Medical

17   Practice, in which Centro SOL quality improvement efforts are embedded,

18   receives reimbursement from public and private insurers for clinical care.

19

20

21
22


     DECLARATION OF SARAH                       4               ATTORNEY GENERAL OF WASHINGTON
                                                                    8127 W. Klamath Court, Suite A
     POLK                                                               Kennewick, WA 99336
                                                                           (509) 734-7285
     NO. 4:19-CV-05210-RMP
1    Harms to Centro SOL and the Baltimore Community

2          12.    The Children’s Medical Practice provides essential pediatric care for

3    thousands of children in Baltimore. This care allows children to develop

4    normally, succeed in school, and become productive adults.

5          13.    The public charge rule fundamentally threatens the quality of care

6    we provide and the community’s access to services.

7          14.    The rule seriously undermines access to care for our patients. If

8    patients do not sign up for Medicaid services, we have far fewer options for

9    referral and care, and some forms of treatment may be inaccessible to them. We

10   expect that more families will forgo preventive care, leading to a greater risk of

11   preventable outbreaks, asthma, and other ailments.

12         15.    Under the Final Rule, The Department is proposing to expand the

13   use of medical exams in the immigration process. I understand that DHS officials

14   will search medical evaluations for evidence of conditions that “will require

15   extensive medical treatment or institutionalization after arrival” or will “interfere

16   with the ability to care for him or herself to attend school or to work.” Such

17   evidence can be used to support a determination that a person will become a

18   “public charge,” even if the conditions “are treatable and the person may in the

19   future be able to work or attend school.”

20         16.    The definition of medical ailment adopted by the Department is so

21   broad as to lack real meaning. What illness does not “interfere with the ability to

22


     DECLARATION OF SARAH                        5              ATTORNEY GENERAL OF WASHINGTON
                                                                    8127 W. Klamath Court, Suite A
     POLK                                                               Kennewick, WA 99336
                                                                           (509) 734-7285
     NO. 4:19-CV-05210-RMP
1    attend school or to work”? Even the common cold interferes. A patch of eczema

2    can interfere. The result is that virtually anything I or another physician might

3    write in an exam could be used to affect an immigration determination. Indeed, a

4    finding of any such condition, combined with a lack of health insurance, would

5    constitute a “heavily weighted factor” under the rule. While DHS may be focused

6    on more debilitating conditions than the common cold or eczema, the lack of

7    boundaries provokes great unease. Clinicians will care for patients under the

8    threat that their documentation of the care they provide may be used to harm the

9    same patients they are trying to heal.

10         17.    In the case of pediatric patients with serious medical conditions,

11   clinicians will find it difficult to fulfill their professional obligation to “first do

12   no harm,” as stated in the Hippocratic Oath. For example, for an immigrant child

13   with chronic health conditions resulting from a brain tumor, does deportation or

14   lack of treatment for their health condition pose a greater threat to their health

15   and wellbeing? The clinician caring for this child faces bad choices. The clinician

16   could continue their care, but not document that care. This choice would increase

17   the risk of medical errors and undermine the coordination of care. The clinician

18   could continue care as usual and hope the record is never reviewed. This choice

19   passes the risk to the family.

20         18.    This rule therefore creates a fundamental conflict with the primary

21   obligation of physicians to their patients.

22


     DECLARATION OF SARAH                          6             ATTORNEY GENERAL OF WASHINGTON
                                                                     8127 W. Klamath Court, Suite A
     POLK                                                                Kennewick, WA 99336
                                                                            (509) 734-7285
     NO. 4:19-CV-05210-RMP
1    Harms to Our Patients

2          19.     Many of our patients and their families are aware of the public

3    charge rule and although it often does not apply to them given their

4    documentation status, it has already affected their receipt of public benefits for

5    their eligible children. While many families in our care are food insecure, there

6    has been a precipitous decline in applications for SNAP. Families have weighed

7    the known harm of hunger and the potential harm of deportation, and have chosen

8    to forego SNAP. This trend has been well-documented in the lay press. As

9    reported in the Baltimore Sun, receipt of SNAP is used to calculate the poverty

10   rate for local schools. Schools with very high rates of students in poverty receive

11   supplemental federal Title I funding. Several Baltimore City schools with high

12   numbers of Latino children in immigrant families lost critical Title I funding due

13   to a drop in receipt of SNAP by parents due to fear of the public charge

14   evaluation.

15         20.     Clinicians fear a similar drop in applications for Medicaid for

16   eligible children and adults. We have already observed cases of adults foregoing

17   care, again balancing the harm of untreated medical conditions against the harm

18   of deportation. The harm of foregone care is not limited to individuals, but

19   extends to families and communities—an example from my practice is

20   illustrative. Mr. X has diabetes, is in the naturalization process, and has three

21   children including an infant daughter. Mr. X has steady employment at a low-

22


     DECLARATION OF SARAH                       7             ATTORNEY GENERAL OF WASHINGTON
                                                                  8127 W. Klamath Court, Suite A
     POLK                                                             Kennewick, WA 99336
                                                                         (509) 734-7285
     NO. 4:19-CV-05210-RMP
1    wage job and Mrs. X cares for their children. The family previously received

2    SNAP for their two eligible children. The family chose to stop receiving SNAP

3    out of fear it would prejudice Mr. X’s immigration case. They are considering

4    suspending Mr. X’s Medicaid for the same reason. They must balance the harm

5    of the deportation of Mr. X with the harm of having his diabetes go untreated. It

6    would be very hard for the family to survive without Mr. X’s salary. His salary

7    is contingent upon both his employment in the US and that he is healthy enough

8    to work.

9          21.    Because of the fear in our community, care for all of our patients

10   will be affected.

11         22.    Forgoing necessary medical care is dangerous for children. The

12   consequences can range from trouble learning in school to serious, life-

13   threatening challenges. The stakes are even higher for children with cancer,

14   developmental abnormalities, and other chronic illnesses. There is no question

15   that it is conceivable that the consequences can include serious illness, injury,

16   and death.

17         23.    Further, the Final Rule expressly counts benefits received as a child

18   for a determination of whether an applicant will be a public charge in the future.

19   Given that medical care, nutrition, and housing for children foster educational

20   promise and economic performance, this policy runs counter to the purported

21   objective of reducing future dependence. Moreover, this provision will have the

22


     DECLARATION OF SARAH                      8              ATTORNEY GENERAL OF WASHINGTON
                                                                  8127 W. Klamath Court, Suite A
     POLK                                                             Kennewick, WA 99336
                                                                         (509) 734-7285
     NO. 4:19-CV-05210-RMP
1    effect of harming the health and wellbeing of the children whose families choose

2    not to apply for essential benefits.

3          I declare under penalty of perjury under the laws of the State of

4    Washington and the United States that the foregoing is true and correct.

5          DATED this 29th day of August, 2019, at Baltimore, Maryland.

6

7
                                       SARAH POLK, M.D., Sc.M.
8

9
10

11

12
13

14

15
16

17

18
19

20

21
22


     DECLARATION OF SARAH                     9              ATTORNEY GENERAL OF WASHINGTON
                                                                 8127 W. Klamath Court, Suite A
     POLK                                                            Kennewick, WA 99336
                                                                        (509) 734-7285
     NO. 4:19-CV-05210-RMP
1                          DECLARATION OF SERVICE

2          I hereby declare that on this day I caused the foregoing document to be

3    electronically filed with the Clerk of the Court using the Court’s CM/ECF System

4    which will serve a copy of this document upon all counsel of record.

5          DATED this 6th day of September, 2019, at Tumwater, Washington.

6
                                  /s/ Sara M. Cearley
7                                 SARA M. CEARLEY
                                  Paralegal
8

9
10

11

12
13

14

15
16

17

18
19

20

21
22


     DECLARATION OF SARAH                     10            ATTORNEY GENERAL OF WASHINGTON
                                                                8127 W. Klamath Court, Suite A
     POLK                                                           Kennewick, WA 99336
                                                                       (509) 734-7285
     NO. 4:19-CV-05210-RMP
